Citation Nr: 1022907	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial (compensable) disability 
evaluation for left ear hearing loss.  

2.  Entitlement to an initial (compensable) disability 
evaluation for bilateral epididymitis (claimed as a bilateral 
testicle condition).  

3.  Entitlement to an initial (compensable) disability 
evaluation for actinic keratosis. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to September 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations.  In a 
December 2006 rating determination, the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina, granted service connection for 
actinic keratosis, left ear hearing loss, and right 
epididymitis and assigned noncompensable disability 
evaluations for each disorder.  

In a March 2008 rating determination, the Roanoke, Virginia, 
RO granted service connection for bilateral epididymitis and 
assigned an effective date from the date of the original 
grant of service connection for right epididymitis.  
Thereafter, the Roanoke RO assumed jurisdiction over the 
matter.  

The issue of an initial compensable disability evaluation for 
actinic keratosis, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's left 
ear hearing loss was manifested by no worse than Level I 
hearing; service connection is not in effect for right ear 
hearing loss.

2.  Resolving reasonable doubt in favor of the Veteran, his 
epididymitis caused nocturia 2 times per night from October 
1, 2006, to October 13, 2009.  

2.  Resolving reasonable doubt in favor of the Veteran, his 
epididymitis has caused nocturia 3 to 4 times per night since 
October 13, 2009.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for left ear hearing loss have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a 10 percent evaluation for 
epididymitis, and no more, were met from October 1, 2006, to 
October 13, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115, Diagnostic Codes 
7523, 7525 (2009).

3.  The criteria for a 20 percent evaluation for 
epididymitis, and no more, have been met since October 13, 
2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.115, Diagnostic Codes 7523, 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of higher initial evaluations, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).


Left Ear Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from service- 
connected defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from Level I 
for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral 
determined from Table VI or Via will be used in the former 
circumstance, while the Roman numeral will be elevated to the 
next higher Roman numeral in the latter circumstance.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86.

To determine the disability evaluation from hearing loss, the 
Roman numeral values derived from Table VI are applied to 
Table VII.  38 C.F.R. § 4.85(f) states that when impaired 
hearing is service-connected in only one ear, the non-
service-connected ear will be assigned a Roman numeral value 
of I.  Therefore, a Roman numeral value of I will be used for 
the non-service-connected left ear to determine the veteran's 
level of disability from hearing loss in his right ear.  
38 C.F.R. §§ 3.383, 4.85(f).

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of service connected 
disability not the result of the veteran's willful 
misconduct, the non-service connected ear will be rated as 
service connected.  38 U.S.C.A. § 1160(a)(3) (West 2002 & 
Supp. 2009).

In conjunction with his claim, the Veteran was afforded a VA 
examination in May 2006.  At the time of the examination, the 
Veteran stated that this condition had existed for 14 years.  
The symptoms reported at the time of the examination were 
difficulty hearing certain tones in the left ear.

Audiological testing revealed decibel level readings of 5, 5, 
0, and 10 in the right ear, and 35, 25, 20, and 30 in the 
left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 100 percent in the right ear and 100 
percent in the left ear. 

It was the examiner's impression that the Veteran had mild 
conductive hearing loss in the left ear.  

At the time of an October 2009 VA audiological examination, 
the Veteran stated that he could not hear audio/TV with his 
left ear.  He also had difficulty hearing normal 
conversations on his left side.  He further stated that he 
could not hear telephone conversations with his left ear.  
Audiological evaluation revealed the Veteran to have decibel 
level readings of 5, 5, 5, and 10 in the right ear, and 35, 
30, 25, and 20 in the left ear, at 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 100 percent in the 
right ear and 96 percent in the left ear.  This equates to 
level I hearing in the left ear.  

The examiner indicated that the Veteran had a mild low 
frequency conductive hearing loss in the left ear and normal 
hearing in the right ear.  

In this case, as noted above, applying the results from the 
VA examinations to Table VI yields Roman numeral values of no 
more than I for the left ear.  Applying these values to Table 
VII, the Veteran's left ear hearing loss is evaluated as 
noncompensably disabling.  Under the facts of this case, the 
impairment caused by the non-service hearing loss right ear 
hearing loss may not be taken in account.

Hence, the medical evidence does not reflect that the 
Veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.

The Veteran has reported that he does not hear well as it 
relates to his left ear.  The Board has no reason to doubt 
that the Veteran experiences hearing loss.  Indeed, the 
presence of hearing loss is a prerequisite for service 
connection.  See 38 C.F.R. § 3.385 (2009).  As for the level 
of hearing loss, as explained above, this must be determined 
by appropriate studies, and in this case the studies 
performed indicate a noncompensable level of hearing loss.

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

Because none of the examinations have shown left ear hearing 
loss that meets or approximates the criteria for a 
compensable evaluation, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Bilateral Epididymitis

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decisionmakers to these specific areas 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  

Prostate injuries or diseases are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Epididymido-orchitis is to be rated as urinary 
tract infections.  Diagnostic Code 7525.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary tract infections with poor renal function are rated 
on the basis of renal dysfunction.  Urinary tract infections 
with evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrant the assignment of a 10 percent 
disability rating.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night. 
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Diagnostic Code 7523, pertains to complete atrophy of the 
testis.  Under DC 7523, a zero percent rating is warranted 
for complete atrophy of only one testicle.  A 20 percent 
rating is warranted for complete atrophy of both testicles.  
38 C.F.R. § 4.115b, DC 7523.

At the time of a May 2006 VA examination, the Veteran noted 
that he had been suffering with epididymitis since 1992.  He 
reported urinating 6 times per day at intervals of 3 hours.  
At night, he urinated two times at intervals of four hours.  
The Veteran did not have problems starting to urinate and he 
did not have urine incontinence.  He also noted that he did 
not suffer from impotence.  The functional impairment was 
running at times.  The condition had resulted in three days 
of lost time from work.  

Physical examination of the penis and testicles revealed 
normal findings.  There were findings of tenderness on the 
right epididymis.  A diagnosis of right epididymitis with 
tenderness of the right epididymis was rendered.  

At the time of an October 2009 VA examination, the Veteran 
reported that urinating 6 times per day at 2 hour intervals 
and urinating three times per night at 3 hour intervals.  He 
had problems starting urination and his urine flow was 
hesitant with decreased force.  He did not have any urinary 
incontinence.  There was no impotence.  The Veteran noted 
having intermittent testicular pain associated with 
activities like jogging or lifting objects, prolonged 
sitting, and bicycling.  He had daily testicular pain and was 
unable to be in places that did not have a bathroom due to 
frequent urination.  

Physical examination revealed normal penis findings.  
Examination of the testes revealed normal findings.  There 
were findings of testicular pain on palpation.  Examination 
of the prostate was within normal limits.  The examiner 
rendered a diagnosis of bilateral epididymitis.  The 
condition was reported as active.  The subjective factors 
were noted to be testicular pain with activity and prolonged 
sitting.  The objective factors were frequent urination and 
tenderness on palpation of the testes.  

As it relates to DC 7523, there have been no objective 
findings of atrophy of either testicle so a compensable 
disability evaluation is not warranted.  As it relates to DC 
7528, there have been no findings or complaints of urinary 
tract infections.  

However, the Board notes that the Veteran has reported having 
daily and nightly urinary frequency.  The October 2009 VA 
examiner attributed the urinary frequency to the Veteran's 
epididymitis.  Thus, the Board will also evaluate the 
Veteran's epididymitis on the basis of urinary frequency.  In 
this regard, the Veteran reported nocturia 2 times per night 
at the time of his May 2006 VA examination.  Such a finding 
would warrant a 10 percent disability evaluation with regard 
to urinary frequency.  

It was not until the October 13, 2009 VA examination that the 
Veteran reported having nocturia three times per night.  Such 
findings contemplate a 20 percent disability evaluation as it 
relates to urinary frequency.  Resolving reasonable doubt in 
favor of the Veteran, a 20 percent disability evaluation 
based upon urinary frequency is warranted from October 13, 
2009.  

An evaluation in excess of 20 percent is not warranted as the 
Veteran has not been shown to have a daytime voiding interval 
less than 1 hour, or awakening to void 5 or more times per 
night.  There has also been no demonstration of the need to 
wear absorbent materials. 


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left ear hearing loss and epididymitis 
manifestations are contemplated by the rating schedule.  The 
most recent VA examiner did not indicate that the 
disabilities caused marked interference with employment.  
Moreover, the Veteran has not reported an inability to work 
as a result of his epididymitis or left ear hearing loss.  
The disabilities have also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable disability evaluation for left ear hearing loss 
from October 1, 2006, is denied.  

A 10 percent disability evaluation for bilateral epididymitis 
from October 1, 2006, to October 13, 2009, is granted.  

A 20 percent disability evaluation for bilateral epididymitis 
from October 13, 2009, is granted.  


REMAND

As it relates to the Veteran's claim of an increased 
evaluation for actinic keratosis, the Board notes that at the 
time of an April 2008 outpatient visit, the Veteran was found 
to have multiple skin disorders on his chest and back.  
Diagnoses of melanocytic nevi and solar lentigo were 
rendered.

In September 2009, the RO requested that an additional VA 
skin examination be performed to determine the current 
severity of the Veteran's actinic keratosis.  While the 
Veteran was afforded an additional VA examination in October 
2009, the results of the examination did not provide an 
explanation of the amount of the body affected by the 
Veteran's actinic keratosis.  The report also appeared to 
contain contradictions relating the absence or presence of 
actinic keratosis.  Physical examination results indicated 
that there were no signs of skin disease.  However, in the 
diagnoses section of the report, the examiner stated that the 
Veteran's condition was active and that objective factors 
were lesions consistent with prior actinic keratosis.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  To clear up 
any discrepancies and to properly assess the Veteran's 
current skin disorder, an additional VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA skin 
examination to determine the severity of 
his service-connected actinic keratosis.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render the 
following opinions:

What percentage of the Veteran's entire 
body is affected by the skin disorder and 
what percentage of the exposed areas of 
the body are affected by the skin 
disorder?

The examiner should also note the types 
of medications that have been required 
for the Veteran's skin condition in the 
year preceding the examination.  The 
examiner should also comment on whether 
the Veteran uses medications for his skin 
disorder and whether the manifestations 
of his skin disorder warrant constant or 
nearly constant use of his medication.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
furnish a supplemental statement of the 
case and afford an opportunity to respond 
before the record is returned to the 
Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


